Citation Nr: 1705909	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  07-34 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Although the Veteran requested a hearing in his October 2007 VA Form 9, this request was withdrawn in a December 2008 statement.  38 C.F.R. § 20.702(e).  

This matter was remanded by the Board in September 2011.  The Board then denied the claim in a February 2014 decision.  The Veteran appealed this Board denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court issued an order granting a Joint Motion for Partial Remand (JMR), which served to vacate and remand the Veteran's claim of entitlement to a TDIU.  This matter was remanded again in May 2015 in compliance with the JMR.  

The Veteran's social security number was previously recorded inaccurately by VA.  This error has been corrected, resulting in a change in claims file number over the course of the appeal.


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's service-connected disability precludes him from maintaining substantially gainful employment consistent with his educational and occupational background.


CONCLUSION OF LAW

The criteria for assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

An October 2006 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) records have also been obtained.  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in December 2009.  The record does not reflect, that the examination was inadequate for purposes of deciding the claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder, conducted a physical examination of the Veteran, and discussed the occupational impairment resulting from the service-connected disability.

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service- connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

It is the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Court has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 36 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341.

In this case, the Veteran was not service-connected for any disability prior to August 13, 2008.  He was rated as 100 percent due to prostate cancer from August 13, 2008 through May 31, 2010.  The prostate cancer residuals are rated at 60 percent from June 1, 2010 to the present.  He is not eligible for a TDIU prior to August 13, 2008 because, prior to that date, there is no service-connected disability on which to base the TDIU claim.  As prostate cancer is the only disability for which the Veteran is service-connected, he is precluded from obtaining a TDIU rating during the period when he was rated as 100 percent disabled as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  From June 1, 2010, the Veteran is rated at 60 percent, meaning he meets the schedular requirements for a TDIU.

The most probative evidence of record does not reflect that the Veteran is unable to obtain or maintain substantially gainful employment because of his service-connected prostate cancer during the period in question.  In his March 2007 notice of disagreement (NOD), the Veteran asserted that he resigned from his position because he was unable to stand on his feet for more than 4 hours.  The Veteran reported in February 2007 that he had to leave his work due to pain and weakness in his right side, trouble lifting materials, and an inability to stay on his feet for a long period of time.  The Veteran's social security administration (SSA) records reflect that he was found to be unemployable due to degenerative disc disease (DDD) and affective/mood disorder.  The Board reiterates that a TDIU claim may only be awarded when a veteran is unemployable due to his or her service-connected disabilities.  The Veteran is not service-connected for DDD, a mood disorder, a disability causing pain or weakness in his right side, or a foot disability, meaning that they cannot be considered in this claim for a TDIU.

A VA examination as to prostate cancer was conducted in December 2009.  The Veteran discussed frequent urination and incontinence requiring the use of at least 4-5 pads a day as the primary symptoms of his disability.  The examiner concluded that there was no period of incapacitation or recommended bed rest within the past 12 months, that there was no impediment to the activities of daily living, and no impediment to the Veteran's occupation, although the examiner did note that the Veteran was retired.

The Veteran's treatment records since the December 2009 examination have not indicated that his prostate cancer residuals would prevent him from obtaining or maintaining substantially gainful employment.  In January 2012, he reported using 6 pads per day.  A February 2012 treatment note stated that the Veteran required approximately 4 pads per day.  In March 2012, he reported using diapers due to urinary leakage, but that he felt ready to stop doing so, and described himself as healthy as a horse.  However, he reported continuing to use 2-3 pads per day in June 2016 due to some stress incontinence when he walks.  By December 2014, he reported reducing his usage of pads to one per day.  The record does not reflect that the leakage or use of pads prevented him from pursuing any particular activities, or otherwise restricted him in any attempt to pursue employment.

The Veteran's SSA records indicate that his previous employment was as a quilting machine operator, in which he carried bolts of material to a quilting machine, put material in the machine, set specifications and adjusted controls, inspected material, monitored the machine to ensure it was working properly, and then cut the material and removed it when complete.  There is no indication anywhere in the medical record that wearing pads to deal with leakage resulting from his service-connected prostate cancer prevents the Veteran from performing the duties associated with the occupation of quilting machine operator.  While the Board recognizes that the Veteran was unable to continue in his occupation due to nonservice-connected disabilities, as noted above, these disabilities are not for consideration in a TDIU claim.  

The preponderance of the evidence of record does not demonstrate that the Veteran's service-connected prostate cancer prevents him from obtaining or maintaining substantially gainful employment consistent with his educational and occupational background.  There is no doubt to be resolved, and the claim of entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


